UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6220



TIMOTHY SCOTT EDISON,

                                            Plaintiff - Appellant,

          versus

CAPTAIN HUDSON; LIEUTENANT POPE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-55-5-CT-BR)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Timothy Scott Edison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief without prejudice on his 42 U.S.C. § 1983 (1988) complaint.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm substantially on

the reasoning of the district court. Edison v. Hudson, No. CA-96-
55-5-CT-BR (E.D.N.C. Jan. 30, 1996). To the extent that Appellant

contends that Appellees failed to protect him from another inmate,

his injuries, if any, were de minimis, and therefore do not provide
the basis for a § 1983 claim. Norman v. Taylor, 25 F.3d 1259 (4th

Cir. 1994) (in banc), cert. denied, ___ U.S. ___, 63 U.S.L.W. 3538

(U.S. Jan. 17, 1995) (No. 94-6011). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2